Case 6:19-cv-01565-MJJ-CBW Document 14 Filed 06/11/20 Page 1 of 3 PageID #: 119




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 Mark Wright                                   Civil Action No. 6:19-1565

 versus                                        Judge Juneau

 USAA Casualty Ins. Co.                        Magistrate Judge Carol B. Whitehurst


                     JURISDICTIONAL REVIEW FINDINGS

          This matter was removed from state court by defendant USAA Casualty

 Insurance Company (“USAA”) or “defendant”). Defendant contends that this

 Court has jurisdiction over this matter because the parties are diverse in citizenship

 and the amount in controversy exceeds the jurisdictional threshold of $75,000.00.

          The record shall reflect that this Court has conducted a review of the

 pleadings. The undersigned finds that the parties are diverse in that the plaintiff is

 a citizen of Louisiana, and the defendant is a nongovernmental corporation

 organized and existing under the laws of the State of Texas, with its principal place

 of business in the State of Texas. Furthermore, the amount in controversy exceeds

 the jurisdictional minimum as indicated by the allegations in the plaintiff’s

 Petition.    Here, the plaintiff alleges that he was involved in a motor vehicle

 accident when the vehicle being driven by Mary Stroud, State Farm’s insured,

 struck his vehicle. The plaintiff settled with State Farm for $25,000.00, the policy

 limits of Ms. Stroud’s policy. Because the plaintiff alleges that his damages
Case 6:19-cv-01565-MJJ-CBW Document 14 Filed 06/11/20 Page 2 of 3 PageID #: 120




 exceed $25,000.00, he made a demand upon USAA, his uninsured motorist

 provider, for $100,000.00. The plaintiff claims injuries to his neck, back, and

 shoulder, and the medical records provided by the plaintiff to USAA show that he

 has been diagnosed with multiple disc protrusions and has been recommended for

 shoulder surgery.          In the Notice of Removal, the defendant cites several

 unpublished Louisiana district court cases wherein plaintiffs with similar injuries

 recovered more than $75,000.00 See, e.g., Crawford v. Corrigan, 2017-03686

 (Civil District Court 02/28/19) (awarding $350,000 from left shoulder SLAP tear

 requiring surgical repair); Davis v. Allstate Property and Casualty Ins. Co.,

 650,032 (19th JDC 10/22/18) (awarding $200,000 for bilateral shoulder surgery);

 Sims v. Ruiz, 645,329 (19th JDC 03/15/18) (awarding $120,000 for arthroscopic

 surgery on right shoulder); Collier v. Benedetto, 04-1025 (La. App. 5 Cir. 2/15/05),

 897 So. 2d 775 (holding that general damages award of $75,000 was the lowest

 award that was reasonably within trial court's discretion for plaintiff who sustained

 injuries to his back, neck, knee, thigh and shoulder, a small right disc protrusion at

 C5-C6, and cervical and lumbar muscle strains). 1

          The record further reflects that USAA UM policy limits are $300,000 per

 person/$500,000 per accident. To date, USAA has paid the plaintiff $30,426.00




 1
     No Westlaw citations are available for these cases.
Case 6:19-cv-01565-MJJ-CBW Document 14 Filed 06/11/20 Page 3 of 3 PageID #: 121




 under the UM policy limits, therefore, $269,574.00 remains on the policy (under

 the per person limits) and is potentially recoverable by the plaintiff.

       The plaintiff also seeks so-called “bad faith” penalties under Louisiana

 Revised Statute 22:1892. The penalty amounts are considered in determining the

 amount in controversy. See St. Paul Reins. Co. v. Greenberg, 134 F.3d 1250,

 1253 (5th Cir. 1998), Smith v. Geico Indem. Co., No. 14-1150, 2014 WL 4540070,

 at *2 (E.D. La. 2014); Foret v. So. Farm Bureau Life Ins. Co., 918 F.2d 534, 537

 (5th Cir. 1990). A violation of La. Rev. Stat. 22:1892 “shall subject the insurer to

 a penalty, in addition to the amount of the loss, of fifty percent damages on the

 amount found to be due from the insurer to the insured.” La. R.S. 22:1892(B)(1)

 (emphasis added). La. Rev. Stat. 22:1973 provides for even greater penalties than

 22:1892: “In addition to any general or special damages to which a claimant is

 entitled for breach of the imposed duty, the claimant may be awarded penalties

 assessed against the insurer in an amount not to exceed two times the damages

 sustained or five thousand dollars, whichever is greater.” La. R.S. 22:1973(C).

       Considering the foregoing, the undersigned concludes the amount in

 controversy is satisfied in this case.

       Thus done and signed this 11th day of June, 2020.
